Case 1:20-cv-00254-TSK-MJA Document 3 Filed 12/02/20 Page 1 of 3 PageID #: 9
Case 1:20-cv-00254-TSK-MJA Document 3 Filed 12/02/20 Page 2 of 3 PageID #: 10
Case 1:20-cv-00254-TSK-MJA Document 3 Filed 12/02/20 Page 3 of 3 PageID #: 11




                              CERTIFICATE OF SERVICE

          The undersigned hereby certifies that a true and correct copy of the foregoing

   AFFIDAVIT OF SERVICE was served by First Class Mail, U.S. Mail, postage prepaid,

   this 2nd day of December, 2020, on the following:


                                    Candice McLaughlin
                                   8737 Great Cove Drive
                                     Orlando, FL 32819



                                       STRASSBURGER McKENNA GUTNICK
                                       & GEFSKY


                                       /s/Danielle L. Dietrich
                                       Danielle L. Dietrich
